Hatch, J.:
Prior to the appointment of Josiah T. White as the guardian of his infant son, Frederic Hall White, the Long Island Loan and Trust Company had been appointed temporary guardian of the person and estate of said infant. Subsequently said infant, having arrived at the age of fourteen years, petitioned the Supreme Court for the appointment of his father, the said Josiah J. White, as the guardian of his person and estate. In such petition was averred, in detail, the real and personal property of said infant, and in connection *167therewith was presented to the court an affidavit of the father, stating that the petition specified all the property of the infant within this State and belonging to the jurisdiction of the court, as far as the affiant knew or was able to ascertain. Upon this petition and affidavit the court made an order appointing the father as guardian -of the person and estate of- said infant. Subsequently, and upon the petition of the Long Island Loan and Trust Company, the former order, appointing the father as guardian, was revoked, and the petitioner was appointed guardian of the estate of said infant.
So far as the record discloses, the basis of the order of revocation and the appointment of the petitioner, as guardian of the property, was made to rest upon the fact that Josiah J. White had been guilty -of misconduct in connection with the property and estate .of the infant, had failed to obey the orders of the Surrogate’s Court of Kings county in connection therewith, had been adjudged guilty of ■contempt of said court, and by reason of such failure to obey its -orders had been fined and imprisoned. It was also made to appear that the estate of the infant was very much larger than was stated in the infant’s petition or in the affidavit of the father.
In view of these facts the learned court below, which had made the order appointing the father as guardian of the infant, iqion his petition, felt constrained to revoke such appointment, and appoint the petitioner as guardian and custodian of the property of the infant.
It is unnecessary for us to review the facts which appear in the record, and which form the basis of the latter order. It is sufficient to observe that, upon the facts, the court was entirely justified in making the order appealed from, and we are only called upon to -consider the question of the court’s power to make such order.
In the usual course of proceedings, with respect to the guardianship of infants, the father, being the natural guardian, is ordinarily •appointed custodian of the infant and his property; and it is also true that, when the infant has arrived at the age of fourteen years, the law recognizes in him a sufficient capacity to designate the guardian. In a proper case the desire of an infant who has attained the •age of fourteen years, and who is capable and competent to exercise discretion, will be recognized, and if the father be a proper person he is appointed as a matter of course. Such result the law contem*168■plates for reasons clearly apparent, and not necessary for ns now tosíate, but such usual course of procedure is by no means an absolute-rule of law. On the contrary, both the person and estate of an. infant are at all times subject to the control of the court.
The jurisdiction of the Supreme Court on such subjects has beeli exercised from the earliest times. The' power was possessed by the' Court of Chancery and belongs, by succession, to the Supreme-Court. (Ex parte Crumb, 2 Johns. Ch. 439; Matter of Dyer, 5 Paige, 534; Underhill v. Dennis, 9 id. 202; People ex rel. Pruyne v. Walts, 122 N. Y. 238.) Such power is full, ample and complete, and is to be exercised as occasion and necessity require.
For the purpose of establishing an orderly course of procedure, in respect of such matters, rules have been adopted and concurrent jurisdiction with the Supreme Court has been vested in the Surrogate’s Court. (General Rules of Practice, rule 52; Code Civ. Proc. § 2827.) But neither rule nor Code provision has in any way limited the jurisdiction of the Supreme Court over the person and estate of infants, and this without regard to age. (Matter of Dyer, supra; Cole v. Gourlay, 79 N. Y. 527.) Having regard to the necessity of the case, the Supreme Court may exercise direct authority and make such order as appears to'it to be necessary for the best interest of the infant and of his estate. (People ex rel. Wehle v. Weissenbach, 60 N. Y. 385; People ex rel. Pruyne v. Walts, supra; Matter of King, 42 Hun, 607.)
In the present case the court had undoubted authority to vacate its former order and appoint the petitioner guardian of the éstate of the infant, and,, upon the facts presented in. the record, we have no-hesitation in affirming such order.
It would be quite proper for the court to consult the personal wishes-of an infant before appointing his guardian ; and, when the infant has arrived at the age of fourteen years, he is presumed to have sufficient-discretion to make designation of a guardian, as we have already observed. In such case, in usual course, the court would require-some act upon the part of'the infant expressive of his desire in the* premises. Rule 52 of the General Rules of Practice contemplates a petition upon the part of the infant; and, where the removal of a guardian is sought to be accomplished, the right of the infant to a, hearing should be protected and his desire should be given due= *169weight. In the present case, however, both the father and the infant were given full notice, had opportunity, and were heard. Both parent and child insisted that the father should be continued as guardian, the latter asserting that he would “ not consent to, the appointment of any other person than his said father as his guardian.” Under these circumstances the court was called upon to. exercise its power and name the guardian. The propriety of the selection is quite apparent and should have the support of this, court.
The order appealed from should,-therefore, be affirmed
All concurred.
Order affirmed, with ten dollars costs and disbursements.